DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on February 15, 2022 have been received and entered. Claims 1, 3-5, 8-10 have been amended, while claims 2 and 7 have been canceled. Claims 1, 3-6, 8-9 and 10 are under consideration. 
Priority
It is noted that instant application is a continuation of 16/273,071 filed on 02/11/2019,  now abandoned, which is a continuation of 15/876,899  filed on 01/22/2018, which is continuation of  14/833,919 filed on 08/24/2015,  which is continuation of   13/759,441, filed on 02/05/2013, now abandoned, which is a continuation of 12/233,017, filed on 09/18/2008, which is a continuation of PCT/US2007/084654, filed on 11/14/2007, which claims priority from US provisional application no 60/859,041, filed on 11/15/2006. Accordingly, the effective filing date for instant claim 1, 3-6, 8-9 and 10 is 11/15/2006.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/15/2022 and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 6-9 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al (PNAS, 2003, 13495-13500, IDS)/ Li et al (hereafter 2, Nature Medicine, 2003, 9, 1293-1299; IDS), Yamamoto et al (Mol Med (2006) 84: 37-45, IDS, online publication 11/5/2005)/ Yamamoto et al (P2006-117536A) and Geling et al (EMBO report, 2002, 688-694). In view of Applicants’ amendment of base claim 1, introducing the limitation “of claim 2”, that was not included in the rejection., the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Claims 1, 2-6 and 10 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al (PNAS, 2003, 13495-13500, IDS)/ Li et al (hereafter 2, Nature Medicine, 2003, 9, 1293-1299; IDS), Yamamoto et al (Mol Med (2006) 84: 37-45, IDS, online publication 11/5/2005)/ Yamamoto et al (P2006-117536A),  Geling et al (EMBO report, 2002,  113:1701–1710, 2004, IDS) as evidenced by Rubin et al (US Patent application no 20050019801, dated 1/27/2005, filed on 6/4/2004). In view of Applicants’ amendment of base claim 1, introducing the limitation of “cells express Pax6”, that was not required by previous claims, the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Claims 1-3, 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubin et al (US Patent application no 20050019801, dated 1/27/2005, filed on 6/4/2004), Zheng et al (Nature Neuroscience, 2000, 3(6) 580-586, IDS),  Zine et al (Development 127, 3373-3383, 2000, IDS) and Geling et al (EMBO report, 2002, 688-694, IDS). The rejection is withdrawn for the reasons discussed supra. 

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because it depends from a rejected base claim 2. Appropriate correction is required. 

New-Claim Rejections - 35 USC § 103- necessitated by amendments
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1, 3-6, 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al (PNAS, 2003, 13495-13500, IDS)/ Li et al (hereafter 2, Nature Medicine, 2003, 9, 1293-1299; IDS), Wislet-Gendebien et al ( Stem cells, 2005, 23, 392-402) as evidenced by Rubin et al (US Patent application no 20050019801, EFD 6/4/2004, IDS), Zine et al (Development 127, 3373-3383, 2000, IDS)/ Yamamoto et al (Mol Med (2006) 84: 37-45, 11/5/2005, IDS), Geling et al (EMBO report, 2002, 688-694 art of record). 
With respect to claim 1, 4-5, 8, Li et al teach a method of generating differentiated inner ear cells, said method comprising culturing inner ear progenitor cells in serum-free medium with N2 supplement, EGF, and IGF-1, bFGF to obtain enriched progenitor cell. It is disclosed that before differentiation, the majority of the selected progenitors expressed nestin and Pax2 (Fig. 2C). It is further disclosed that removal of the growth factors initiates differentiation in serum-free medium in presence of N2 supplement to produces differentiated hair cells that express Atoh1, Myosin VIIA, Espin, P27Kip (page 13495, col. 2, para. para. 2, figure 1). Likewise, Li et al (2) teach providing a population of cells comprising inner ear stem cells have the capacity for self-renewal, and form spheres that express marker genes of the developing inner ear and the nervous system including nestin and Pax-2 (see abstract and figures 1 and 2). It is noted that Li et al disclose culture condition that is sufficient for mouse inner ear stem cells differentiation and also disclose culturing cells in presence and for a time in absence of growth factors (see page 1298, col. 2, para. 2 and 3) to produce hair cells expressing myosin VIIA (Fig. 3a) and espin (Fig. 3b) and atoh1 (see figure 4).  Li/Li(2) teach a method comprising contacting a progenitor cells with N2 under condition to produce differentiated hair cells, but  differ from claimed invention by not explicitly disclosing (i) progenitor cell express Pax6 and nestin is obtained from mesenchymal stem cells and (ii) contacting inner progenitor cells with a gamma secretase inhibitor to obtain differentiated (hair) cells.
Wislet-Gendebien et al cure the deficiency by teaching providing mesenchymal stem cells and culturing mesenchymal stem cells under condition to produce progenitor cells expressing nestin, Pax2 and Pax6 (see Figure 2) (limitation of claim 9). This is supported by Rubin who teaches a method of promoting differentiating a progenitor cells in presence of a notch antagonist, said method comprising (a) providing a mesenchymal stem cells (see para. 8, 
The combination of reference differs from claimed invention by not disclosing contacting progenitor cells with a notch inhibitor or antagonist such as N-[N-(3,5-difluorophenacetyl)-L-alanyl]-(S)-phenylglycine t-butyl ester (DAPT) to obtain differentiated hair cells.
The deficiency is cured by Zine et al who reported contacting a cell with antisense oligo nucleotides of notch (a notch inhibitor) in culture resulted in decrease of Notch1 expression and an increase in the number of hair cells of the developing sensory epithelium (see abstract and page 3379, col. 1). The Zine provide strong correlation of decreasing notch expression resulting in an increase number of hair cells and Math 1 overexpression facilitates conversion of cells into hair cells. Likewise, Yamamoto et al cure the deficiency by teaching that the specification of hair cell fate from progenitors is inhibited by Notch/RBP-J signaling in the embryonic inner ear and in the postnatal inner ear. Yamamoto et al shows that pharmacological inhibition of Notch signaling by treatment of explant culture of organs of Corti with a gamma-secretase inhibitor (MDL28170) leads to the generation of supernumerary hair cells in embryonic or neonatal tissue (abstract; Results, see page 43, col. 2 to -44, figure 4, para. 40, figure 4). The combination of reference fails to disclose notch inhibitor is N-[N-(3,5-difluorophenacetyl)-L-alanyl]-(S)-phenylglycine t-butyl ester (DAPT). Geling et al reported a highly specific gamma-secretase inhibitor DAPT that has capacity to block Notch (see figure 1).
prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of Li by producing progenitor cells expressing Pax2, Pax6 and nestin from mesenchymal stem cells as disclosed  in  Wislet-Gendebien, in the method to promotes differentiation of Pax-2, nestin expressing progenitor cells into hair cells by contacting the progenitor cells in presence of notch inhibitor that is a gamma secretase inhibitor as disclosed in Yamamoto/Geling, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art suggested to isolate Pax-2 and nestin expressing progenitor from other source as an alternative source to develop in vitro screening tests for drugs that modulate the signal transduction pathways (see Li). One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported successfully (i) producing Pax-2, Pax-6 and nestin expressing progenitor cells from mesenchymal stem cells and (ii)   use a notch inhibitor to increase number of hair cells and increase Math 1 expression to facilitate conversion of cells into hair cells. It is noted that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d 1396)(<http://www.uspto.gov/web/offices/dcom/bpai/ prec/fd071925.pdf>).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to argument
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing Li-1 nor Li-2 teach or suggest the differentiation of mesenchymal stem cells (MSCs) into progenitor cells that express Pax6 and one or more of nestin, sox2 or musashih, or the addition of a gamma secretase inhibitor (GSI) to produce a differentiated inner ear auditory hair cell, as is recited in the pending claims. Applicant argues that Li-1/Li 2 starts with embryonic stem cells and an adult mouse utricle and neither Li-1 nor Li-2 describe differentiating MSCs into inner ear hair cells. Applicant further argues that neither Li-1 nor Li-2 mention the expression of otic precursor transcription factor Pax6. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Li 1/2. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of differentiating Pax6, nestin expressing progenitor cells is to provide hair cells. As previously indicated, Li et al is to teach culturing progenitor cells expressing nestin and Pax2 (Fig. 2C) in medium with N2 supplement, EGF, and IGF-1, bFGF to produces differentiated hair cells expressing Atoh1, Myosin VIIA, Espin, P27Kip (page 13495, col. 2, para. para. 2, figure 1). Thus, Li teach producing hair cells from progenitor cells expressing Pax2, Sox2 and nestin. It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  In the instant case, Wislet-Gendebien and Rubin are applied to the extent it provides requisite teaching of providing mesenchymal stem cells and culturing mesenchymal stem cells under condition to differentiate into the progenitor cells expressing nestin, Pax-6 and Pax-2 (see Figure 2). Thus Wislet-Gendebien provide an alternative source of culturing stem cells that differentiates into progenitor cells expressing nestin, Pax2 and Pax6. To the extent that Wislet-Gendebien describe the culture of hematopoietic stem cells to produce progenitor cells expressing nestin, Pax-6 and Pax-2, the rejection is applicable to the instant case. Applicants' selective reading of Li. ignores the teachings of the reference of Wislet-Gendebien. There is no requirement for Li1/2 to teach that which is clearly taught by Wislet-Gendebien and Rubin. A person of skill in the art would have expected to have a reasonable expectation of success in: (i)  using progenitor cells expressing pax2, Pax6 and nestin to induce hair cells  and (ii)  contacting  notch inhibitor to promote differentiation of progenitor cells into hair cell by detecting an increase in expression of the reporter gene because prior art successfully teach decrease in notch expression by notch inhibitor that includes gamma secretase inhibitor results in an increased number of hair cells that express Math-1 as disclosed by Rubin and Yamamoto., with a reasonable expectation of success.
	In response to applicant’s argument that one of ordinary skill in the would not be motivated by Rubin to administer a notch antagonist, over a notch agonist, it is noted that Yamamoto et al and Zine both provide requisite motivation to use notch inhibitor using a gamma-secretase inhibitor (MDL28170) to the generate hair cells (supra). Further still, those of ordinary skill in the art immediately recognize that there are only two options notch agonist or notch antagonist, so as to allow the ordinary artisan to produce hair cells. The ordinary artisans recognize there is a finite number of predictable potential solutions to produce hair cells in view of the teaching of Zine or Yamamoto, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Applicant is respectfully reminded that the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what 
	In response to applicant’s to argument that one of skill in the art would not want to add any additional factors to the methods of Li in order to be successful particularly since notch inhibitor had unwanted side effect on the control of the differentiation, it is noted Applicants have engaged in selective reading of the teachings of Li(l)/Li(2) to  formulate the grounds for not teaching the invention. As previously indicated, prior art explicitly recognized that specification of hair cell fate from progenitors is inhibited by Notch/RBP-J signaling in the embryonic inner ear and in the postnatal inner ear. Yamamoto et al show that pharmacological inhibition of Notch signaling by treatment of explant culture of Corti with a gamma-secretase inhibitor (MDL28170) leads to the generation of supernumerary hair cells in embryonic or neonatal tissue. This is also demonstrated by Zine et al that provide strong correlation of decreasing notch expression resulting in an increase number of hair cells. Rubin supplements the teaching of providing a cell (mesenchymal stem cells or neural progenitor cells) (see para. 8, 23, 107 and 135) comprising a detectable reporter under the control of a promoter that regulates expression of the reporter upon differentiation of the stem cell to a particular lineage or cell type, wherein reporter is regulated by Mathl promoter and wherein transgenic stem cells express a reporter construct (a detectable label including GFP, YFP, RFP, alkaline phosphatase, luciferase) (see para.61 and 62) and contacting Notch inhibitor (see para. 129, 131). One of ordinary skill in the art reviewing the teaching of Zine and Yamamoto and seeking to induce differentiation of progenitor cells into hair cells would be motivated use Notch signaling inhibitor such as a γ-secretase inhibitor in stimulating hair cell differentiation from progenitor cells in vitro. 
	In response to applicant's argument that Geling states that notch inhibitor had unwanted side effect , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, 
it is Zine et al that provide strong correlation of decreasing notch expression resulting in an increase number of hair cells, while Yamamoto et al describe the use of pharmacological In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).  
A variety of notch inhibitor including γ-secretase inhibitor such as DAPT as disclosed in Geling suitable for this purpose are well-known in the art.  Applicants' selective reading of Geling reference individually ignores the teachings of the reference of Yamamoto, Zine, and Rubin. There is no requirement for Li et al. and Geling to teach that which is clearly taught by Yamamoto, Zine and Rubin.
	 Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Maintained- Double Patenting
Claims 1, 3-6, 8-9 and 10 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9896658. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both the application are directed to differentiating a progenitor cells. As such, the ‘658 claims represent a species of the instant broader claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). 

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims 1, 3-6, 8-9 and 10 in the instant case and US Patent no 9896658. Thus, the rejection is maintained.

Allowable Subject Matter
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 1 presented to applicant for consideration: 
An in vitro method of generating a differentiated inner ear auditory hair cell, the method comprising: 
culturing a population of mesenchymal stem cell in serum-free medium containing insulin-like growth factor-1 (IGF-1), epidermal growth factor (EGF), or basic fibroblast growth factor (bFGF); 
 inducing the stem cell by maintaining said cell in medium comprising neurotrophin-3 (NT-3) or brain derived neurotrophic factor (BDNF) for time sufficient to differentiate into an inner ear progenitor cell that expresses Sox2, Pax6, nestin, and musashih; and
culturing the inner ear progenitor cell expressing Sox2, Pax6, nestin, and musashih in the presence of a gamma secretase inhibitor in an amount and for a time sufficient to obatin a differentiated inner ear auditory hair cell that expresses myosin VIIa, and espin and optionally expresses one or both of atonal homolog 1 (Atoh1) or jagged 2, thereby producing a differentiated inner ear auditory hair cell.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632